COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bumgardner and Senior Judge Overton
Argued at Richmond, Virginia


TANYA DIONNE EDWARDS
                                          MEMORANDUM OPINION * BY
v.   Record No. 0773-99-2                 JUDGE NELSON T. OVERTON
                                               MAY 16, 2000
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      George F. Tidey, Judge

          Wayne R. Morgan, Jr., for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     In a bench trial, the circuit court convicted Tanya Dionne

Edwards, appellant, of grand larceny, forgery, and uttering a

forged instrument.     On appeal, appellant contends that the

evidence was insufficient to support the convictions.     We

disagree, and affirm.

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"     Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     So viewed, the evidence proved that appellant's twin

sister, Tonya Edwards (Tonya), was working as a caretaker for

the sister of Laura Robelen.    Robelen and her sister lived

together.     Tonya stole three checks from Robelen.   She cashed

one check at a bank in the presence of appellant.      The check was

made payable to "Tanya Edwards" and was endorsed "Tanya

Edwards." 1   Tonya used appellant's identification to cash the

check.

     Appellant contends that the Commonwealth's evidence proved

nothing more than her presence at the bank when Tonya cashed the

check.    On the contrary, the evidence, viewed in the light most

favorable to the Commonwealth, proved that the check was made

payable to "Tanya Edwards," was endorsed "Tanya Edwards," that

appellant allowed Tonya to use appellant's identification to

cash the check, and that appellant stood next to Tonya when

Tonya cashed the check.    This evidence was sufficient to prove

beyond a reasonable doubt that appellant, at a minimum, was a

principal in the second degree to the commission of these

crimes.     See, e.g., Ramsey v. Commonwealth, 2 Va. App. 265, 269,

343 S.E.2d 465, 468 (1986) ("A principal in the second degree is

a person who is present, aiding and abetting, by helping some

way in the commission of the crime.").


     1
       Tonya testified that the check was made payable to her.
However, the trial court stated that it believed otherwise.
Furthermore, the check, which was entered as an exhibit, clearly
shows that it was made payable to and endorsed Tanya, not Tonya.

                                 - 2 -
     Furthermore, we reject appellant's contention that the

trial court erred in convicting her because the evidence is

susceptible of two interpretations--one innocent and one not.

Appellant's "innocent" interpretation is that she was merely

present while Tonya cashed the check and that she did not know

that Tonya was cashing a stolen check when she lent her

identification to Tonya.   However, this interpretation of the

evidence springs solely from the testimony of appellant and

Tonya.   The fact finder rejected that testimony.   "In its role

of judging witness credibility, the fact finder is entitled to

disbelieve the self-serving testimony of the accused [and her

witnesses] and to conclude that the accused is lying to conceal

his guilt."   Marable v. Commonwealth, 27 Va. App. 505, 509-10,

500 S.E.2d 233, 235 (1998).   Having rejected appellant's

evidence as not worthy of belief, no "innocent" interpretation

of the evidence remained before the court.

                                                          Affirmed.




                               - 3 -